—Crew III, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a deter*745mination of the Comptroller which denied petitioner’s application for disability retirement benefits.
Petitioner’s application for disability retirement benefits was denied and, following a hearing and redetermination, a hearing officer again denied the application, finding that petitioner was not permanently incapacitated from the performance of her duties. The Comptroller upheld that determination and this CPLR article 78 proceeding ensued.
Petitioner assails the testimony and ultimate opinion of respondent’s expert, a board-certified neurologist. Suffice to say that the Comptroller is empowered to credit such opinion over that of petitioner’s treating physician (see Matter of Chrysler v McCall, 292 AD2d 700, 701 [2002], lv denied 98 NY2d 611 [2002]) and, having done so, there exists substantial evidence to support the Comptroller’s determination. Accordingly, the underlying determination is confirmed.
Mercure, J.P., Peters, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.